Citation Nr: 0604319	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-26 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

Entitlement to an increased rating for residuals of a 
shrapnel wound of the left shoulder, to include an injury to 
Muscle Group I, currently evaluated as 30 percent disabling.

Entitlement to special monthly compensation on account of the 
need for regular aid and attendance or housebound status.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from February to April 1942 
and from March 1945 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2002 and May 2003 decisions by 
the Department of Veterans Affairs (VA) Manila, Republic of 
the Philippines, Regional Office (RO).  The October 2002 
decision, in pertinent part, granted service connection for 
PTSD and assigned an initial disability rating of 30 percent.  
In addition, the October 2002 decision continued a rating of 
30 percent for the veteran's left shoulder disorder.  The May 
2003 decision continued both disability ratings and denied 
entitlement to special monthly compensation based on need for 
aid and attendance.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The veteran's PTSD does not result in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short-and long- 
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

3.  The veteran is right handed and in receipt of the maximum 
rating available for a muscle injury under the applicable 
schedular criteria.

4.  The veteran's service connected disabilities are PTSD and 
residuals of a shell fragment wound to the left shoulder with 
an injury to muscle group I.  Both disabilities are evaluated 
as 30 percent disabling.

5.  The veteran does not have a single service-connected 
disability rated at 100 percent disabling with additional 
service-connected disability or disabilities independently 
ratable at 60 percent, nor has he been shown to be 
substantially confined to his home by reason of his service- 
connected disabilities.


CONCLUSIONS OF LAW

1.  PTSD is not more than 30 percent disabling according to 
the schedular criteria. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2005).

2.  Residuals of a shrapnel wound of the left shoulder, to 
include an injury to Muscle Group I, are not more than 30 
percent disabling according to the schedular criteria.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.56, 4.73, 
Diagnostic Code 5301 (2005).

3.  The criteria for special monthly compensation by reason 
of the need for regular aid and attendance of another person 
or by reason of being housebound have not been met.  38 
U.S.C.A. §§ 1114, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.350, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The SOC and SSOCs considered the merits of the substantive 
issues.  The communications, such as a letter from the RO 
dated in August 2003, provided the veteran with an 
explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOC advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOC.  The basic elements for establishing the claims 
have remained unchanged despite the change in the law with 
respect to duty to assist and notification requirements.  The 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He has declined a 
hearing.  The Board does not know of any additional relevant 
evidence which is available that has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) the Court noted, citing Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II), that a VCAA notice must 
be provided to a claimant before the initial unfavorable 
[agency of original jurisdiction (AOJ)] decision.  A VCAA 
notice was not provided to the appellant before the RO 
decisions regarding the claim for benefits.  However, in 
Mayfield the Court noted that an error in the timing of the 
notice is not per se prejudicial and that to prove prejudice, 
the veteran had to claim prejudice with specificity.  In the 
present case, the Board finds that there was no prejudice to 
the veteran.  The Court in Mayfield noted that there could be 
no prejudice with an error in the timing of the VCAA notice 
if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The veteran was given the 
VCAA notice letter and was given an ample opportunity to 
respond.  The veteran has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOC, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Increased Rating for PTSD

Factual Background

Service personnel records reflect that the veteran was a 
prisoner of war in the Philippines from April 9, 1942 to 
April 12, 1942.

A September 2002 VA examination report noted that the 
veteran's claims folder was reviewed.  The veteran reported 
that he was forced on the Bataan death march during World War 
II.  He reported recurring nightmares and panic attacks.  He 
stated he has not seen a psychiatrist and is not taking 
medications for his psychiatric complaints.  The veteran 
reported he had good relationship with his family.  On 
examination, there was no impairment of thought process or 
communication skills.  No delusions or hallucinations were 
elicited.  The veteran was oriented times there.  Short term 
memory was poor and long term memory was intact.  No 
obsessive or ritualistic behavior was observed.  No speech 
pathology was noted.  Panic attacks were noted to be self-
limiting and were not clinically observed.  The veteran's 
mood was euthymic and his affect appropriate.  The veteran 
reported poor impulse control when having panic attacks.  He 
also noted he woke up early with nightmares.  The diagnosis 
was PTSD and a Global Assessment of Functioning score (GAF) 
of 60 was noted.  The examiner indicated that the veteran had 
moderate difficulty with social functioning.

An April 2003 VA examination report noted that the veteran 
indicated he was not receiving psychiatric care or taking 
psychotropic medications.  The veteran reported experiencing 
nightmares, flashbacks and panic attacks, which he described 
as self-limiting in nature.  The veteran stated he was 
retired.  He characterized his social relationships as good.  
On examination, there was impairment of his thought 
processes, but his communication skills were intact.  He was 
oriented times three.  Long term memory was intact.  Short 
term memory was poor.  No ritualistic or obsessive behaviors 
were observed.  No speech pathology was noted.  His mood was 
depressed.  His affect was blunted.  The veteran had poor 
impulse control.  The veteran reported waking early due to 
nightmares and flashbacks.  The examiner assigned a GAF of 
60, noting a moderate difficulty in social functioning.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The Court has observed 
that in the latter instance, evidence of the present level of 
the disability is of primary concern, Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time.  Id.

Diagnostic Code 9411 provides that a 30 percent rating is 
warranted for PTSD where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board finds that the PTSD has not resulted in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. Such 
symptoms are not reflected in the evidence of record.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411.  The veteran is 
currently retired.  The April 2003 VA examination report 
noted that the veteran was retired.  Both the September 2002 
and April 2003 VA examination reports characterized the 
veteran's social relationships as good.  Both examination 
reports also note that the veteran is currently not under 
psychiatric treatment and does not take medication for his 
disorder.  The veteran's PTSD is currently manifested by 
panic attacks, nightmares and flashbacks.  Both the September 
2002 and April 2003 VA examination reports characterized the 
veteran's social impairment as moderate. The Board finds that 
such symptoms are indicative of no more than a 30 percent 
rating for PTSD.

A rating of 30 percent is also supported by the assignment of 
a GAF score of 60. Although the GAF score does not fit neatly 
into the rating criteria, the GAF score is evidence that the 
Court has noted the importance of and has defined the terms 
of the GAF score.  Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness." DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
GAF scores of 51 to 60 are defined as "moderate symptoms" 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  Such symptoms are 
consistent with the assignment of a 30 percent evaluation.

III.  Increased Rating for Left Shoulder Disorder

Factual Background

Service medical records are silent for complaints, findings 
or treatment associated with the left shoulder.  The veteran 
reported being treated for a shell fragment wound of the left 
shoulder in February 1942.

A February 1968 VA examination report noted a scar in the 
left scapular region.  The examiner reported a muscle injury 
involving the trapezius muscle. 

A June 1968 rating decision granted service connection for 
residuals of a shell fragment wound of the left shoulder with 
injury to muscle group I, and assigned an initial disability 
rating of 0 percent.  A February 1997 rating decision granted 
a rating of 20 percent for the veteran's left shoulder 
disorder.  An October 2000 rating decision granted a rating 
of 30 percent for the veteran's left shoulder disorder.

An April 2003 VA scar examination report noted that the 
veteran sustained a shell fragment wound in 1942.  A healed 
scar was noted on his left shoulder.  On examination, the 
scar measured 1 by 2 centimeters.  It was not tender.  There 
was no adherence to underlying tissue.  The scar was stable.  
There was no edema or keloid formation.

An April 2003 VA joint examination report noted that the 
veteran sustained a shell fragment wound to the left shoulder 
in 1942.  The veteran reported he could not sleep at night 
due to the pain.  It was noted that the veteran was right 
handed.  On examination, active flexion and abduction were 0 
to 100 degrees.  Passive flexion and abduction were  0 to 110 
degrees.  It was noted that flexion and abduction were 0 to 
90 degrees with flare-ups.  Active internal and external 
rotation were 0 to 70 degrees.  Passive internal and external 
rotation were 0 to 80 degrees.  Internal and external 
rotation were 0 to 60 degrees with flare-ups.  He could not 
raise his left shoulder to 120 degrees.  Flexion from 90 to 
180 degrees was painful.  The veteran could not endure 
repetitive use of his left upper extremity.

An April 2003 VA muscle examination noted there was pain with 
movement of the left shoulder.  On examination, the veteran's 
left hand grip was fair.  The muscle group could move the 
joint independently through useful ranges of motion but with 
limitation of motion due to pain.

Criteria

Diagnostic Code 5301, pertains to Muscle Group I, the 
extrinsic muscles of the shoulder girdle, specifically the 
trapezius, the levator scapulae, and the serratus magnus, 
affecting upward rotation of the scapula and elevation of the 
arm above the shoulder level.  Disability ratings under 
Diagnostic Code 5301 for the non-dominant arm allow for a 10 
percent rating based on moderate impairment. A 20 percent 
rating is warranted for moderately severe impairment and a 30 
percent rating for severe impairment. 38 C.F.R. § 4.73, 
Diagnostic Code 5301.  30 percent is the maximum rating 
available for a non-dominant arm.

Criteria for assessing the severity of muscle injuries are 
contained in 38 C.F.R. § 4.56 (Evaluation of muscle 
disabilities) which provides as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  (b) 
A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury. Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint. Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings. Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint. Service department record or other evidence of in- 
service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring. (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements. (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function. 
If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.

Under Diagnostic Code 7803, scars that are superficial and 
unstable warrant a 10 percent rating. 38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2005).

Under Diagnostic Code 7804, scars that are superficial and 
painful on examination warrant a 10 percent rating. 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2005).

Under Diagnostic Code 7805, other scars will be rated based 
on limitation of function of affected part. 38 C.F.R. § 
4.118, Diagnostic Code 7805 (2005).

Analysis

The veteran's left shoulder disability is rated under 
Diagnostic Code 5301.  The veteran's left arm is his non-
dominant arm.  The veteran is currently in receipt of a 
rating of 30 percent, which is the maximum rating available 
under the applicable criteria.  Accordingly, a higher rating 
is not appropriately assignable at this time.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 are not 
applicable because Diagnostic Code 5301 does not contemplate 
limitation of motion based upon a joint abnormality (as 
opposed to limitation of motion based upon a muscle injury).  
See Johnson v. Brown, 9 Vet. App. 7 (1996); see also DeLuca 
v. Brown, 8 Vet. App. 202; VAOPGCPREC 9-98 (August 1998).  
Moreover, symptoms such as weakness, loss of power, fatigue-
pain, etc., are specifically contemplated by Diagnostic Code 
5305. See 38 C.F.R. § 4.56(c) (2005).

Specifically, the Board has also considered whether the 
veteran's disability would warrant a higher or separate 
disability rating under other diagnostic codes.  In this 
regard, the Board recognizes that, upon examination, the 
veteran was noted to have 1 by 2 centimeter scar on his left 
shoulder.  The scar was not tender.  There was no adherence 
to underlying tissues, and the scar was stable.

38 C.F.R. § 4.118, Diagnostic Codes 7803, and 7804 (2005), 
provide for assignment of a maximum 10 percent rating based 
on scars based on a superficial or unstable scar or one that 
is painful.

Otherwise, scars are rated on the limitation of motion of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2005).  As noted above, the veteran's scar is stable and not 
tender.  Accordingly, the Board finds that the veteran is not 
entitled to a higher or separate evaluation under the 
diagnostic codes pertaining to scars and that any functional 
impairment and pain from the scarring is already contemplated 
in the veteran's 30 percent evaluation under Diagnostic Code 
5301.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

IV.  Special Monthly Compensation

Factual Background

The veteran is currently service connected for a left 
shoulder disorder and PTSD.  Both disabilities are assigned a 
30 percent rating.

An April 2003 VA aid and attendance examination report noted 
that the veteran was accompanied by his son.  The veteran 
reported multiple joint pains, poor hearing, poor memory, 
dizziness, and urinary incontinence.  The veteran was not 
noted to be permanently bed ridden.  The veteran reported he 
was hospitalized in February 2003 for pulmonary tuberculosis.  
The veteran reported he spent most of his time in bed.  When 
he got tired the veteran indicated he sat down or asked his 
son to carry him.  The veteran could eat by himself, but 
required assistance taking a bath and going to the bathroom.  
The veteran reported that he wore a diaper.  On examination, 
the veteran had decreased range of motion of his left 
shoulder.  There were flexion deformities noted in both 
knees.  He had a grade I pedal edema in both legs.  
Hyperpigmentation was noted on the distal third of both legs.  
The veteran's deficits in weight bearing and balance were 
noted to be due to pain and flexion deformities in both legs.  
The examiner also noted the veteran had pain in his lumbar 
spine with movement.  The veteran could not stand or walk by 
himself.  He indicated that he had not left his home since 
his February 2003 hospitalization.  The veteran was diagnosed 
with pulmonary tuberculosis and degenerative arthritis of the 
hips and lumbar spine.  The examiner noted that the veteran's 
service connected conditions moderately affect his ability to 
perform daily activities.  He went on to state that the 
deformities of both knees rendered him "helpless."

The April 2003 VA examiner who conducted the veteran's PTSD 
examination noted that the veteran's PTSD was a minor 
contributing factor to the veteran's state of helplessness.  
It was noted that his "helplessness" was most likely caused 
by the veteran's pulmonary tuberculosis.


Criteria

Special monthly compensation benefits are payable to a 
veteran who needs regular aid and attendance.  38 U.S.C.A. 
§ 1114(l) (West 2002); 38 C.F.R. § 3.350(b)(3) (2005).  The 
criteria for establishing the need for aid and attendance is 
set forth in 38 C.F.R. § 3.352(a).

Specifically, the provisions of § 3.352(a) include whether 
the veteran is unable to dress or undress himself, or to keep 
himself ordinarily clean and presentable; whether he requires 
frequent adjustment of any special prosthetic or orthopedic 
appliances with the aid of another; inability to feed 
himself; inability to attend to the wants of nature; or 
incapacity, physical or mental, that requires assistance on a 
regular basis to protect himself from hazards or dangers 
incident to his daily environment.  "Bedridden" will be a 
proper basis for the determination under this section.

For the purposes of this section, "bedridden" constitutes a 
condition which through its essential character actually 
requires that an individual remain in bed.  The fact that the 
veteran has voluntarily taken to bed or that a physician has 
prescribed bedrest for a lesser or greater portion of the day 
will not suffice.  It is only necessary that the evidence 
establish he is so helpless as to need regular aid and 
attendance; not that there be a constant need.

Although the veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the Court has held that it 
is logical to infer there is a threshold requirement that "at 
least one of the enumerated factors be present."  See Turco 
v. Brown, 9 Vet. App. 222, 224 (1996).

Special monthly compensation also is payable where the 
veteran has a single service-connected disability rated as 
100 percent and, (1) he or she has additional service- 
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems, or (2) he or she is 
permanently housebound by reason of service-connected 
disability or disabilities.

This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. 
§ 3.350(i) (2005).

Analysis

After review of the evidence of record, the Board finds that 
entitlement to additional compensation on the basis of the 
need for aid and attendance or due to housebound status has 
not been established.

Specifically, while the Board recognizes the impact of the 
veteran's disabilities upon his life, the criteria for 
granting special monthly compensation benefits are quite 
specific.  That is, the need for additional compensation must 
essentially impair certain aspects or functions pertinent to 
his daily living.

The Board notes that the clinical evidence of record does 
reflect that the veteran requires assistance and the April 
2003 VA aid and attendance examination report did 
characterize the veteran as "helpless."  However, the April 
2003 VA aid and attendance examination report specifically 
noted that the veteran was rendered "helpless" by his 
bilateral knee disability.  In addition, the April 203 VA 
PTSD examination report attributed the veteran's 
"helplessness" to his diagnosis of pulmonary tuberculosis.  
Neither of these disorders is a service-connected disorder.  
Both the April 2003 VA aid and attendance examination report 
and the April 2003 VA PTSD report note that the veteran is 
only moderately impaired in matters pertinent to his service-
connected disabilities.

In view of these findings, the Board concludes that the 
veteran's service-connected disabilities are not shown by the 
evidence to debilitate him to such an extent, and in such 
fashion, that he requires the regular aid and attendance of 
another person as specified by the criteria in 38 C.F.R. § 
3.352(a) (emphasis added).  Accordingly, the veteran does not 
qualify for special monthly compensation based on the need 
for regular aid and attendance.

With respect to housebound benefits, the veteran does not 
meet the threshold criteria of having a single service- 
connected disability rated as 100 percent and additional 
service-connected disability or disabilities independently 
ratable at 60 percent. In this case, he is service-connected 
for PTSD, rated at 30 percent, and for a left shoulder 
disability, rated at 30 percent.  Moreover, he is not 
actually "housebound" due to his service-connected 
disabilities.

IV.  Extraschedular Ratings

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that any of the disorders at issue alone have 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of regular schedular standards at this time.  In 
the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling, is denied.

Entitlement to an increased rating for residuals of a 
shrapnel wound of the left shoulder, to include an injury to 
Muscle Group I, currently evaluated as 30 percent disabling, 
is denied.

The claim for entitlement to a special monthly compensation 
by reason of the need for regular aid and attendance of 
another person or by reason of being housebound is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


